FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 08-30088
                Plaintiff-Appellee,
               v.                                 D.C. No.
                                              3:07-cr-05313-FDB
ADRICK ELIJAH RUCKES,
                                                   OPINION
             Defendant-Appellant.
                                          
        Appeal from the United States District Court
           for the Western District of Washington
        Franklin D. Burgess, District Judge, Presiding

                 Submitted November 9, 2009*
                     Seattle, Washington

                    Filed November 9, 2009

     Before: Richard C. Tallman and Milan D. Smith, Jr.,
        Circuit Judges, and Thomas M. Reavley, **
                    Senior Circuit Judge.

                   Opinion by Judge Tallman




  *The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
  **The Honorable Thomas M. Reavley, Senior United States Circuit
Judge for the Fifth Circuit, sitting by designation.

                               15063
15066              UNITED STATES v. RUCKES




                         COUNSEL

Jeffrey C. Sullivan and Helen J. Brunner, United States Attor-
ney for the Western District of Washington, Seattle, Washing-
ton, for the plaintiff-appellee.

Miriam Schwartz, Office of the Federal Public Defenders for
the Western District of Washington, Tacoma, Washington, for
the defendant-appellant.


                          OPINION

TALLMAN, Circuit Judge:

   Adrick Ruckes (“Ruckes”) was convicted of being a felon
in possession of a firearm and possessing cocaine base with
the intent to distribute following a search of his automobile.
He moved to suppress the evidence discovered during that
search: a 9mm handgun and over six grams of crack cocaine.
After an evidentiary hearing, Judge Franklin D. Burgess of
the Western District of Washington denied his motion.

   Ruckes entered a conditional guilty plea and filed this
timely appeal. He maintains that Washington State Trooper
Kenyon Wiley’s search was not valid incident to his arrest
because he was not arrested until after contraband was located
within the vehicle. Following the district court’s analysis, the
government proffers two alternative theories for upholding
                    UNITED STATES v. RUCKES                15067
the conviction. First, it argues that the search was proper
because, under New York v. Belton, 453 U.S. 454 (1981),
when officers have probable cause to effect a full custodial
arrest of a vehicle’s recent occupant, a search of the passenger
compartment of the vehicle is warranted. Second, to the
extent the search was not incident to Ruckes’s arrest, the fire-
arm and cocaine would have been discovered during a routine
inventory search of the vehicle after impound. The district
court relied on both grounds to uphold the search.

   After this case was submitted for decision, the Supreme
Court handed down Arizona v. Gant, 129 S. Ct. 1710, 1719
(2009), which limits the applicability of Belton to situations
where (1) “the arrestee is unsecured and within reaching dis-
tance of the passenger compartment at the time of the search,”
or (2) it is “reasonable to believe evidence relevant to the
crime of arrest might be found in the vehicle.” (Internal quo-
tation marks and citation omitted). Because we find that
Trooper Wiley’s search of Ruckes’s vehicle does not fit
within either of these two narrow situations to satisfy the
search-incident-to-arrest exception to the warrant require-
ment, we hold that this search cannot be sustained on this the-
ory under the Fourth Amendment. However, because the
district court did not err in alternatively holding that the drugs
and firearm would have been uncovered during a routine
inventory search of the vehicle upon impound, we affirm its
denial of the motion to suppress under the doctrine of inevita-
ble discovery.

                                I

   On September 2, 2006, Trooper Wiley conducted a traffic
stop of a blue Toyota that was traveling fifteen miles per hour
over the posted speed limit on Interstate Highway 5 near
Tacoma, Washington. Trooper Wiley asked its driver,
Ruckes, for his driver’s license, car registration, and proof of
insurance, and also notified Ruckes that the encounter was
being recorded by video and audio devices. Ruckes informed
15068              UNITED STATES v. RUCKES
Trooper Wiley that he had neither a license nor any other
form of identification. During this exchange, Trooper Wiley
observed that the car’s open center consol contained loose
money and a prescription bottle with the label removed.

  Trooper Wiley asked Ruckes to step out of the vehicle and
completed a pat-down search of his person before placing him
in the backseat of the patrol car. Once inside the cruiser,
Trooper Wiley asked for Ruckes’s full name and date of birth.
He then ran a computer check, which revealed that Ruckes
was driving on a license that had been suspended to enforce
child support payments.

   Trooper Wiley then asked whether, when he searched
Ruckes’s vehicle, he would find any contraband or illegal
materials. When Ruckes questioned the reason for the search,
Trooper Wiley responded that Ruckes’s suspended license
offense warranted his arrest as well as an inspection of the
vehicle. Trooper Wiley further explained that because Ruckes
had been ticketed for driving on a suspended license in the
past, it was permissible to impound the car for thirty days. He
asked if anyone else was available to take control of the vehi-
cle, and Ruckes admitted that while the car belonged to his
mother, she would probably be unable to remove it from the
side of the freeway. Trooper Wiley testified at the suppression
hearing that he would not have permitted Ruckes to drive the
car away due to his suspended license, and though he might
have considered permitting the owner—Ruckes’s mother—to
take possession of the vehicle, she was unavailable to do so.
At the conclusion of the hearing, the district court found that
Trooper Wiley was going to impound Ruckes’s car.

   Trooper Wiley then proceeded to conduct a search of the
vehicle. Following this first search, he returned to the patrol
car and placed Ruckes in handcuffs. By way of explanation,
Trooper Wiley noted that he initially found a large bottle of
crack cocaine sitting in the vehicle’s center consol. Trooper
Wiley again left the patrol car, and continued searching Ruck-
                    UNITED STATES v. RUCKES                15069
es’s automobile, where he next uncovered a loaded 9mm
handgun under the driver’s seat. He used his portable radio to
report discovery of the weapon, and finally returned to the
patrol car to administer Miranda warnings to Ruckes.

   On May 17, 2007, the Grand Jury indicted Ruckes on three
federal charges: (1) being a convicted felon in possession of
a firearm, in violation of 18 U.S.C. § 922(g)(1); (2) possess-
ing cocaine base with the intent to distribute, in violation of
18 U.S.C. §§ 841(a)(1) and 841(b)(1)(B); and (3) possessing
a firearm in furtherance of a drug trafficking offense, in viola-
tion of 18 U.S.C. § 924(c)(1)(A)(i). Ruckes filed a motion to
suppress the incriminating evidence, arguing that because
Trooper Wiley failed to make a formal arrest prior to the
search of his vehicle, the search was not valid incident to
arrest.

   The district court denied Ruckes’s motion, concluding that
Trooper Wiley possessed the requisite probable cause to arrest
Ruckes at the time he conducted the search, and therefore it
was a proper search incident to arrest. In the alternative, Judge
Burgess ruled that because the officer would have impounded
the car anyway, the evidence would inevitably have been dis-
covered during inventory of the vehicle’s contents. On Janu-
ary 4, 2008, Ruckes conditionally pleaded guilty to being a
felon in possession of a firearm and possession of cocaine
base with the intent to distribute, and he reserved the right to
appeal the district court’s suppression determination. He was
sentenced on March 18, 2008, to 60 months in prison.

                               II

   “We review de novo motions to suppress, and any factual
findings made at the suppression hearing for clear error.”
United States v. Negrete-Gonzales, 966 F.2d 1277, 1282 (9th
Cir. 1992). “[I]nevitable discovery rulings are mixed ques-
tions [of law and fact] that . . . should be reviewed under a
15070              UNITED STATES v. RUCKES
clearly erroneous standard.” United States v. Lang, 149 F.3d
1044, 1048 (9th Cir. 1998).

                              III

  [1] The Fourth Amendment guarantees the right of citizens
to be free from unreasonable governmental searches. U.S.
CONST. AMEND. IV; see also Terry v. Ohio, 392 U.S. 1, 9
(1968). “ ‘[S]ubject only to a few specifically established and
well-delineated exceptions,’ a search is presumed to be unrea-
sonable under the Fourth Amendment if it is not supported by
probable cause and conducted pursuant to a valid search war-
rant.” United States v. Caseres, 533 F.3d 1064, 1070 (9th Cir.
2008) (alteration in original) (quoting Katz v. United States,
389 U.S. 347, 357 (1967)). Because cars are mobile, the
Supreme Court has carved out exceptions to the warrant
requirement in the automobile context. However, officers
must still possess probable cause to conduct a search. Id. (cit-
ing Chambers v. Maroney, 399 U.S. 42, 51 (1970)).

   [2] In United States v. Robinson, 414 U.S. 218, 235 (1973),
the Supreme Court explained that “in the case of a lawful cus-
todial arrest a full search of the person is not only an excep-
tion to the warrant requirement of the Fourth Amendment, but
is also a ‘reasonable’ search under that Amendment.” So was
born the search-incident-to-arrest doctrine, which permits
officers to search an arrestee’s person subsequent to the arrest
of that individual. The rationale is now applied in the automo-
bile context. Belton answered the “question of the proper
scope of a search of the interior of an automobile incident to
a lawful custodial arrest of its occupants.” 453 U.S. at 459.
There, the Court considered the impact of Robinson and Chi-
mel v. California, 395 U.S. 752, 762 (1969)—which held that
a permissible search incident to arrest may not extend past an
area within the immediate control of the arrestee—on the
search of an arrestee’s automobile. In doing so, it developed
the “workable rule . . . that when a policeman has made a law-
ful custodial arrest of the occupant of an automobile, he may,
                   UNITED STATES v. RUCKES                15071
as a contemporaneous incident of that arrest, search the pas-
senger compartment of that automobile.” Belton, 453 U.S. at
460 (footnotes omitted).

   However, this “workable rule” still confounded many and
resulted in much Fourth Amendment litigation. The Court
provided additional guidance in Gant. Rodney Gant had been
arrested in Arizona for driving on a suspended license. Gant,
129 S. Ct. at 1714. After his arrest, officers placed him in
handcuffs and secured him in the back of a patrol car before
conducting a search of his vehicle. Id. at 1715. This led to the
discovery of cocaine stashed in the pocket of a jacket located
on the automobile’s backseat. Id. The Arizona Supreme Court
determined that Chimel‘s search-incident-to-arrest doctrine
did not stretch so far as to permit the search of a vehicle when
the occupant could not have accessed the vehicle to retrieve
weapons or evidence. Id. at 1714; see also State v. Gant, 162
P.3d 640, 646 (Ariz. 2007).

   [3] The United States Supreme Court agreed. Writing for
the Court, Justice Stevens acknowledged the confusion sur-
rounding searches of recent automobile occupants incident to
their arrest, noting “our opinion [in Belton] has been widely
understood to allow a vehicle search incident to the arrest of
a recent occupant even if there is no possibility the arrestee
could gain access to the vehicle at the time of the search.”
Gant, 129 S. Ct. at 1718. However, he said,

    [t]o read Belton as authorizing a vehicle search inci-
    dent to every recent occupant’s arrest would . . .
    untether the rule from the justifications underlying
    the Chimel exception—a result clearly incompatible
    with our statement in Belton that it “in no way alters
    the fundamental principles established in the Chimel
    case regarding the basic scope of searches incident
    to lawful custodial arrests.”

Id. at 1719 (quoting Chimel, 453 U.S. at 460, n.3). The Court
delineated a bright-line test applicable to these situations.
15072               UNITED STATES v. RUCKES
Officers are only permitted to search the passenger compart-
ment of an arrestee’s automobile if the search is required for
officer safety or is necessary to prevent destruction of evi-
dence of the crime for which the recent occupant was
arrested. Id. In Gant, “[n]either the possibility of access nor
the likelihood of discovering offense-related evidence autho-
rized the search” because “Gant clearly was not within reach-
ing distance of his car at the time of the search[, and an]
evidentiary basis for the search was also lacking.” Id. The
Court ruled that the search was an unreasonable warrantless
search in violation of Gant’s Fourth Amendment rights.

   [4] Similarly, Trooper Wiley’s search here cannot be classi-
fied as a valid search incident to arrest in light of the interven-
ing decision in Gant. This exception to the warrant
requirement “derives from interests in officer safety and evi-
dence preservation that are typically implicated in arrest situa-
tions.” Id. at 1716 (citations omitted). Though a weapon was
found inside Ruckes’s vehicle, he was secured in the backseat
of the patrol car—clearly beyond lunging distance of the
handgun—at the time Trooper Wiley conducted the automo-
bile search. Additionally, there was no likelihood that Trooper
Wiley might have discovered evidence of Ruckes’s driving
offense within the vehicle. As the Supreme Court said in
Gant, driving on a suspended license is “an offense for which
police [cannot] expect to find evidence in the passenger com-
partment of [the arrestee’s] car.” Id. at 1719. Because neither
justification for a search incident to arrest existed in this case,
we hold that this search cannot be upheld on that theory in
light of Gant.

                                IV

   The district court held that an alternative basis existed to
uphold the validity of the search here. Judge Burgess found
that because no one was available to remove the vehicle from
the freeway, and because Ruckes was being taken into cus-
tody on his illegal driving charge, impoundment would fol-
                    UNITED STATES v. RUCKES                15073
low. He held that the evidence would inevitably have been
discovered as police inventoried the vehicle upon impound.

   [5] “The inevitable discovery doctrine is an exception to
the exclusionary rule.” United States v. Andrade, 784 F.2d
1431, 1433 (9th Cir. 1986). The doctrine permits the govern-
ment to rely on evidence that ultimately would have been dis-
covered absent a constitutional violation. Nix v. Williams, 467
U.S. 431, 443 (1984). “The purpose of the inevitable discov-
ery rule is to block setting aside convictions that would have
been obtained without police misconduct.” Id. at 443 n.4. As
the Court explained, “[i]f the prosecution can establish by a
preponderance of the evidence that the information ultimately
or inevitably would have been discovered by lawful means[,]
. . . then the deterrence rationale [for the exclusionary rule]
has so little basis that the evidence should be received.” Id. at
444 (footnote omitted).

   Here we must ask whether the government has shown that
the firearm and illicit substances would have been uncovered
by law enforcement officers through some permissible means.
Judge Burgess did not err in finding that the government had
met its burden on this alternative ground.

   [6] In Washington, “[a] vehicle may lawfully be
impounded if authorized by statute or ordinance. ‘In the
absence of statute or ordinance, there must be reasonable
cause for the impoundment.’ ” State v. Bales, 552 P.2d 688,
689 (Wash. Ct. App. 1976) (quoting State v. Singleton, 511
P.2d 1396, 1399 (Wash. Ct. App. 1973)). The Washington
State Patrol is expressly authorized “to impound a vehicle
when, among other things, the driver is arrested for [driving
with license suspended].” Potter v. Wash. State Patrol, 196
P.3d 691, 694 (Wash. 2008) (citing Wash. Rev. Code
§ 46.55.113(1)). It is clear that an officer may “take custody
of a vehicle, at his or her discretion” if it is “unattended upon
a highway where the vehicle constitutes an obstruction to traf-
fic or jeopardizes public safety.” Wash. Rev. Code
15074              UNITED STATES v. RUCKES
§ 46.55.113(2)(b). Additionally, “[p]olice officers may con-
duct a good faith inventory search following a lawful
impoundment without first obtaining a search warrant.” Bales,
552 P.2d at 689 (citations omitted).

   [7] This was a permissible inventory search under Wash-
ington law. Trooper Wiley explained to Ruckes that the car
could be impounded for thirty days because Ruckes had been
caught driving on a suspended license. Then, during his testi-
mony at the suppression hearing, Trooper Wiley informed
Judge Burgess that because no one was available to remove
the car from the side of Interstate Highway 5, it was standard
procedure to impound it. An inventory search would have
necessarily followed. We therefore hold that, while the search
cannot be upheld as incident to arrest in light of Gant, the
deterrent rationale for the exclusionary rule is not applicable
where the evidence would have ultimately been discovered
during a police inventory of the contents of Ruckes’s car.

   [8] We emphasize, however, that the inevitable discovery
doctrine will not always save a search that has been invali-
dated under Gant. The government is still required to prove,
by a preponderance of the evidence, that there was a lawful
alternative justification for discovering the evidence. Nix, 467
U.S. at 444. “[I]nevitable discovery involves no speculative
elements but focuses on demonstrated historical facts capable
of ready verification or impeachment.” Id. at 444 n.5. There-
fore, while the government met its burden here, the district
court must conduct a case-by-case inquiry to determine
whether a lawful path to discovery—such as inevitability—
exists in each case. To hold otherwise would create an imper-
missible loop-hole in the Court’s bright-line Gant determina-
tion.

                               V

  Because the Washington State Patrol is authorized to both
impound and inventory a vehicle when its operator is arrested
                   UNITED STATES v. RUCKES              15075
for driving on a suspended license, Ruckes’s loaded pistol and
crack cocaine would have inevitably been discovered notwith-
standing Trooper Wiley’s invalid search incident to arrest.
Therefore, the evidence was properly admitted under the inev-
itable discovery exception to the exclusionary rule.

  AFFIRMED.